                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Marilyn B. Cavanaugh

                Debtor                                     Case No. 20-10485-ja13

             CITIMORTGAGE, INC.’S AMENDED LIST OF EXHIBITS
                      FOR EVIDENTIARY HEARING

         CitiMortgage, Inc., by and through its undersigned attorney, hereby submits the

  following List of Witnesses and Exhibits:

    I.   EXHIBITS:

         1. Mortgage for the property generally known as 21 Castle Rock Rd Se, Rio

             Rancho, NM 87124-3999.

         2. Assignment for the property generally known as 21 Castle Rock Rd Se, Rio

             Rancho, NM 87124-3999.

         3. Copy of Original Promissory Note generally known as 21 Castle Rock Rd Se,

             Rio Rancho, NM 87124-3999.

         4. Divorce Decree dated 4/3/2012.

         5. Loan Modification(s) dated 10/13/2014 and 3/17/2017.

         6. Original Borrower, Richard Keith Cavanaugh’s Answer to Complaint.

         7. Filed Proof of Claim

         8. Communications regarding Debtor’s request to become a Successor in

             Interest.

         9. Invoices in support of Property Inspections

         10. Invoices in support of Attorney Fees and Costs per Proof of Claim.

                                                                          File No. NM-20-161448
                                                            Amended List of Witnesses and Exhibits
                                                                          Case No. 20-10485-ja13
Case 20-10485-j13        Doc 57   Filed 12/10/20   Entered 12/10/20 15:33:37 Page 1 of 3
         11. All information or exhibits that are part of the record in this case.

         12. All exhibits presented by Debtor.

         CitiMortgage, Inc. reserves the right to amend and/or supplement this List of

  Witnesses and Exhibits in response to any disclosure made by the Debtor.



  Date: December 10, 2020           McCarthy & Holthus, LLP

                                By: /s/ Jason Bousliman
                                    Jason Bousliman, Esq.
                                    Attorney for Movant,
                                    6501 Eagle Rock NE, Suite A-3
                                    Albuquerque, NM 87113
                                    (505) 219-4900
                                    jbousliman@mccarthyholthus.com




                                                                             File No. NM-20-161448
                                                               Amended List of Witnesses and Exhibits
                                                                             Case No. 20-10485-ja13
Case 20-10485-j13      Doc 57     Filed 12/10/20      Entered 12/10/20 15:33:37 Page 2 of 3
                              CERTIFICATE OF SERVICE

       On 12/10/2020, I served the foregoing CITIMORTGAGE, INC.’S AMENDED LIST OF
EXHIBITS on the following individuals by electronic means through the Court’s ECF program
DEBTOR(S) COUNSEL                                                      CASE TRUSTEE
Joel Alan Gaffney                                                      Tiffany M. Cornejo
joel@gaffneylaw.com                                                    bankruptcy@ch13nm.com


                                                       /s/ Raquel Rivera
                                                       Raquel Rivera
       On 12/10/2020, I served the foregoing CITIMORTGAGE, INC.’S AMENDED LIST OF
EXHIBITS on the following individuals by depositing true copies thereof in the United States
mail at San Diego, California, enclosed in a sealed envelope, with postage paid, addressed as
follows:
DEBTOR
Marilyn B. Cavanaugh, 21 Castle Rock Rd SE, Rio Rancho, NM 87124

US TRUSTEE
PO Box 608, Albuquerque, NM 87103-0608

BORROWER(S)
Richard Cavanaugh, 21 Castle Rock Rd Se, Rio Rancho, NM 87124



                                                       /s/ Hue Banh
                                                       Hue Banh




                                                                                         File No. NM-20-161448
                                                                  Certificate of Service, Case No. 20-10485-ja13
Case 20-10485-j13       Doc 57     Filed 12/10/20    Entered 12/10/20 15:33:37 Page 3 of 3
